UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-21306 _ Franklin Mutual Recovery Fund (Exact name of registrant as specified in charter) _101 John F. Kennedy Parkway, Short Hills, NJ 07078-2705 Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (973) 912-2000 Date of fiscal year end: 03/31 Date of reporting period: 9/30/10 Item 1. Reports to Stockholders. FR
